UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22437 Guggenheim Build America Bonds Managed Duration Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: May 31, 2014 – August 31, 2014 Item 1.Schedule of Investments. Attached hereto. Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 0.0% Communications - 0.0% Cengage Learning Acquisitions, Inc.* Basic Materials - 0.0% Mirabela Nickel Ltd.* Consumer, Cyclical - 0.0% Global Aviation Holdings, Inc. — Class A*,1,9 1 Total Common Stocks (Cost $196,350) PREFERRED STOCKS† - 1.8% Seaspan Corp. 9.50% ,9 Falcons Funding Trust I 8.88% 2,3,4,9 WhiteHorse II Ltd. 0.00% due 06/15/17*,2,4,9 GSC Partners CDO Fund Limited / GSC Partners CDO Fund Corp. 0.00% due 11/20/16*,2,4 Total Preferred Stocks (Cost $7,201,500) WARRANTS††† - 0.0% Alion Science & Technology Corp. 03/15/17,1 – Total Warrants (Cost $16) 0 MUNICIPAL BONDS†† - 111.5% California - 22.2% Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds 7.00% due 07/01/4110 7.00% due 07/01/4110 Santa Ana Unified School District, California, General Obligation Bonds, Federal Taxable Build America Bonds 7.10% due 08/01/4010 6.80% due 08/01/3010 California, General Obligation Bonds, Various Purpose, Taxable Build America Bonds 7.70% due 11/01/3010 Oakland Unified School District, County of Alameda, California, Taxable General Obligation Bonds, Election of 2006, Qualified School Construction Bonds, Series 2012B 6.88% due 08/01/339 Long Beach Unified School District, California, Qualified School Construction Bonds, Federally Taxable, Election of 2008, General Obligation Bonds 5.91% due 08/01/259 Metropolitan Water District, Southern California, Water Revenue Bonds, 2010 Authorization, Taxable Build America Bonds 6.95% due 07/01/4010 Riverside Community College District, Riverside County, California, Election of 2004 General Obligation Bonds, Taxable Build America Bonds 7.02% due 08/01/4010 Sonoma Valley Unified School District, General Obligation, Federally Taxable Bonds 7.12% due 08/01/289 Culver City Redevelopment Agency, California, Taxable Tax Allocation Bonds, Culver City Redevelopment Project 8.00% due 11/01/209 Monrovia Unified School District, Los Angeles County, California, Election of 2006 General Obligation Bonds, Build America Bonds, Federally Taxable 7.25% due 08/01/289,10 Cypress Elementary School District (Orange County, California), General Obligation Bonds, Direct Pay Qualified School Construction Bonds, 2008 Election 6.65% due 08/01/259 6.05% due 08/01/219,10 Placentia-Yorba Linda Unified School District (Orange County, California), General Obligation Bonds, Federally Taxable Direct-Pay Qualified School Construction Bonds, Election of 5.40% due 02/01/269 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value MUNICIPAL BONDS†† - 111.5% (continued) California - 22.2% (continued) Alhambra Unified School District, Elementary Schools Improvement District, Los Angeles County, California, Election of 2008 General Obligation Bonds, Federally Taxable 6.70% due 02/01/269 Inland Valley Development Agency Tax Allocation 5.50% due 03/01/33 Total California Illinois - 13.8% Northern Illinois Municipal Power Agency, Power Project Taxable Revenue Bonds, Prairie State Project Build America Bonds 7.62% due 01/01/309,10 7.82% due 01/01/409,10 Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable 8.15% due 04/01/4110 7.95% due 04/01/359,10 Chicago, Illinois, Second Lien Wastewater Transmission Revenue Project Bonds, Taxable Build America Bonds 6.90% due 01/01/4010 Illinois, General Obligation Bonds, Taxable Build America Bonds 7.35% due 07/01/3510 Chicago, Illinois, Board of Education, Unlimited Tax General Obligation Bonds, Dedicated Revenues, Taxable Build America Bonds 6.52% due 12/01/409,10 County of Cook Illinois General Obligation Unlimited 6.23% due 11/15/349,10 Chicago, Illinois, Second Lien Water Revenue Bonds, Taxable Build America Bonds 6.74% due 11/01/409,10 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Council Project, Recovery Zone Economic Development Bonds 7.23% due 10/15/359 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Project, Build America Bonds 7.03% due 04/15/329,10 State of Illinois General Obligation Unlimited 6.63% due 02/01/35 6.73% due 04/01/35 Total Illinois Washington - 9.9% Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds 7.40% due 04/01/419,10 7.10% due 04/01/329,10 Public Hospital District No. 1, King County, Washington, Valley Medical Center, Hospital Facilities Revenue Bonds 8.00% due 06/15/409 Central Washington University, System Revenue Bonds, 2010, Taxable Build America Bonds 6.50% due 05/01/309,10 Washington State Convention Center Public Facilities District, Lodging Tax Bonds, Taxable Build America Bonds 6.79% due 07/01/4010 Anacortes, Washington, Utility System Improvement Revenue Bonds, Build America Bonds 6.48% due 12/01/309,10 Auburn, Washington, Utility System Revenue Bonds, Taxable Build America Bonds 6.40% due 12/01/309,10 Total Washington New Jersey - 6.3% New Jersey Turnpike Authority, Turnpike Revenue Bonds, Federally Taxable Issuer Subsidy, Build America Bonds 7.10% due 01/01/4110 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value MUNICIPAL BONDS†† - 111.5% (continued) New Jersey - 6.3% (continued) Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project 7.75% due 07/01/349,10 7.85% due 07/01/359,10 Total New Jersey Indiana - 6.2% Noblesville Multi-School Building Corporation, Hamilton County, Indiana, Taxable Unlimited Ad Valorem Property Tax First Mortgage Bonds, Build America Bonds 6.50% due 07/15/3010 Evansville-Vanderburgh Independent School Building Corporation, Unlimited Taxable Ad Valorem Property Tax First Mortgage Bonds 6.50% due 01/15/309 Knox County, Indiana, Good Samaritan Hospital Project, Taxable Economic Development Revenue Bonds, Qualified Energy Conservation Bonds - Direct Payment, Series 2012B 5.90% due 04/01/349 Total Indiana New York - 6.2% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds 6.55% due 11/15/3110 7.13% due 11/15/3010 Westchester County Health Care Corporation, Revenue Bonds, Taxable Build America Bonds 8.57% due 11/01/409,10 Port Auth NY & NJ-182, 5.31% - 2046 5.31% due 08/01/46 Total New York Michigan - 6.2% Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Build America Bonds, 6.85% due 05/01/409,10 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds 6.10% due 05/01/269 6.50% due 05/01/299 Fraser Public School District, Macomb County, Michigan, General Obligation Federally Taxable School Construction Bonds, 2011 School Building and Site Bonds 6.05% due 05/01/269 Detroit City School District General Obligation Unlimited 7.75% due 05/01/399,10 Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Qualified School Construction Bonds 6.65% due 05/01/299 Michigan Finance Authority Revenue Bonds 5.00% due 07/01/31 5.00% due 07/01/44 5.00% due 07/01/32 5.00% due 07/01/33 Oakridge, Michigan, Public Schools, Unlimited Tax General Obligation Bonds 6.75% due 05/01/269 City of Detroit Michigan Water Supply System Revenue Revenue Bonds 5.00% due 07/01/41 City of Detroit Michigan General Obligation Unlimited 3.50% due 10/07/162,9 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value MUNICIPAL BONDS†† - 111.5% (continued) Michigan - 6.2% (continued) Comstock Park Public Schools, Kent County, Michigan, 2011 School Building and Site Bonds, General Obligation - Unlimited Tax, Federally Taxable - Qualified School Construction Bonds - Direct Payment 6.30% due 05/01/269 Total Michigan Texas - 6.0% Dallas, Texas, Convention Center Hotel Development Corporation, Hotel Revenue Bonds, Taxable Build America Bonds 7.09% due 01/01/429,10 El Paso, Texas, Combination Tax and Revenue Certification of Obligation, Taxable Build America Bonds 6.70% due 08/15/369,10 Total Texas Pennsylvania - 4.2% Pittsburgh, Pennsylvania, School District, Taxable Qualified School Construction Bonds 6.85% due 09/01/299 Lebanon, Pennsylvania, Sewer Revenue Bonds, Taxable Build America Bonds 7.14% due 12/15/359,10 School District of Philadelphia, Pennsylvania, General Obligation Bonds, Series 2011A, Qualified School Construction Bonds - (Federally Taxable - Direct Subsidy) 6.00% due 09/01/309 Total Pennsylvania Florida - 4.1% Miami-Dade County, Florida, Transit Sales Surtax Revenue, Taxable Build America Bonds 6.91% due 07/01/399,10 Orlando, Florida, Community Redevelopment Agency, Taxable Tax Increment Revenue Build America Bonds 7.78% due 09/01/409,10 Total Florida West Virginia - 3.5% State of West Virginia, Higher Education Policy Commission, Revenue Bonds, Federally Taxable Build America Bonds 7.65% due 04/01/4010 Ohio - 3.1% American Municipal Power, Inc., Combined Hydroelectric Projects Revenue Bonds, New Clean Renewable Energy Bonds 7.33% due 02/15/289 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Qualified School Construction Bonds 6.65% due 12/01/299 Cuyahoga County, Ohio, Hospital Revenue Bonds, The Metrohealth System, Build America Bonds, Taxable 8.22% due 02/15/409,10 Toronto City School District, Ohio, Qualified School Construction Bonds General Obligation Bonds 7.00% due 12/01/289 Total Ohio Colorado - 2.9% Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Build America Bonds 7.02% due 03/15/319,10 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value MUNICIPAL BONDS†† - 111.5% (continued) Colorado - 2.9% (continued) Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Qualified School Construction 6.82% due 03/15/28 Total Colorado Vermont - 2.7% Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds 7.21% due 07/01/409,10 6.10% due 07/01/259,10 Total Vermont Alabama - 2.6% Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds 7.20% due 09/01/389,10 7.10% due 09/01/359,10 7.25% due 09/01/409,10 Total Alabama Nevada - 2.5% Nevada System of Higher Education University, Revenue Bonds, Build America Bonds 7.90% due 07/01/4010 7.60% due 07/01/3010 Clark County, Nevada, Airport Revenue Bonds, Build America Bonds 6.88% due 07/01/429,10 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Water Bonds, Taxable Build America Bonds 7.10% due 06/01/399,10 Total Nevada Louisiana - 2.3% Orleans Parish, School Board of the Parish of Orleans, Louisiana 4.40% due 02/01/219 Tangipahoa Parish Hospital Service District No. 1, Louisiana, Taxable Hospital Revenue Bonds, North Oaks Health System Project, Build America Bonds 7.20% due 02/01/4210 Total Louisiana Mississippi - 1.9% Medical Center Educational Building Corporation, Taxable Build America Bonds, University of Mississippi Medical Center Facilities Expansion and Renovation Project 6.84% due 06/01/359,10 Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project 7.27% due 01/01/329,10 7.39% due 01/01/409,10 Total Mississippi South Carolina - 1.6% Horry County, South Carolina, Taxable Airport Revenue Bonds, Recovery Zone Economic Development Bonds 7.33% due 07/01/409 Georgia - 1.3% Georgia Municipal Association, Inc., Certificates of Participation, DeKalb County Public Schools Project 5.21% due 12/01/229 South Dakota - 0.9% Pierre, South Dakota, Taxable Electric Revenue Bonds, Recovery Zone Economic Development Bonds 7.50% due 12/15/409 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value MUNICIPAL BONDS†† - 111.5% (continued) Minnesota - 0.8% St. Paul Housing & Redevelopment Authority, Federally Taxable Revenue Bonds 7.25% due 02/01/359 7.50% due 02/01/409 Total Minnesota District of Columbia - 0.3% District of Columbia Water & Sewer Authority Revenue Bonds 4.81% due 10/01/149 Total Municipal Bonds (Cost $387,936,236) ASSET BACKED SECURITIES†† - 8.1% Churchill Financial Cayman Ltd. 2007-1A, 1.48% due 07/10/192,4,9 2007-1A, 8.37% due 07/10/194,9 2007-1A, 2.83% due 07/10/192,4,9 Adams Outdoor Advertising, LP 2010-1, 10.76% due 12/20/404,9 2010-1, 8.84% due 12/20/404,9 Putnam Structured Product 2008-1A, 0.61% due 10/15/382,4 KVK CLO Ltd. 2014-3A, 2.33% due 10/15/262,4 2014-3A, 3.23% due 10/15/262,4 THL Credit Wind River 2014-2 CLO Ltd. 2014-2A, 2.39% due 07/15/262,4 2014-2A, 3.39% due 07/15/262,4 Gramercy Real Estate CDO 2007-1 Ltd. 2007-1A, 0.51% due 08/15/562,4,9 N-Star REL CDO VIII Ltd. 2006-8A, 0.52% due 02/01/412,4,9 Vega Containervessel plc 2006-1A, 5.56% due 02/10/214,9 SRERS Funding Ltd. 2011-RS, 0.41% due 05/09/462,4 Anchorage Capital CLO 2012-1 Ltd. 2012-1A, 3.03% due 01/13/252,4,9 Atlas Senior Loan Fund IV Ltd. 2014-2A, 2.93% due 02/17/262,4 Eastland CLO Ltd. 2007-1A, 0.57% due 05/01/222,4,9 Silver Spring CLO Ltd. 2014-1A, 2.32% due 10/15/262,4 T2 Income Fund CLO Ltd. 2007-1A, 2.98% due 07/15/192,4,9 KKR Financial CLO 2007-1 Ltd. 2007-1A, 2.48% due 05/15/212,4,9 Neuberger Berman CLO XV 2013-15A, 3.08% due 10/15/252,4 MCF CLO I LLC 2013-1A, 5.98% due 04/20/232,4 Putnam Structured Product CDO 2002-1 Ltd. 2002-1A, 0.83% due 01/10/382,4,9 CIFC Funding Ltd. 2014-1AR, 3.31% due 08/14/242,4 CIFC Funding 2012-II Ltd. 2012-2A, 3.23% due 12/05/242,4 TICP CLO II Ltd. 2014-2A, 3.23% due 07/20/262,4 West Coast Funding Ltd. 2006-1A, 0.38% due 11/02/412,4 Cratos CLO Ltd. 2007-1A, 1.33% due 05/19/212,4,9 Cerberus Offshore Levered I, LP 2012-1A, 6.23% due 11/30/182,4,9 DIVCORE CLO Ltd. 2013-1A B, 4.05% due 11/15/322,9 Race Point V CLO Ltd. 2014-5AR, 3.98% due 12/15/222,4 Gramercy Park CLO Ltd. 2014-1AR, 4.28% due 07/17/232,4 Newstar Commercial Loan Funding 2013-1 LLC 2013-1A, 4.78% due 09/20/232,4 Ocean Trails CLO IV 2013-4A, 3.23% due 08/13/252,4 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value ASSET BACKED SECURITIES†† - 8.1% (continued) CIFC Funding 2014-II Ltd. 2014-2A, 3.10% due 05/24/262,4 NewStar Arlington Senior Loan Program LLC 2014-1A, 3.53% due 07/25/252,4 ING IM CLO 2011-1 Ltd. 2011-1A, 3.53% due 06/22/212,4 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 3.78% due 10/22/262,4 Golub Capital Partners CLO 18 Ltd. 2014-18A, 4.23% due 04/25/262,4,9 WhiteHorse VIII Ltd. 2014-1A, 2.99% due 05/01/262,4 Black Diamond CLO 2005-2 Delaware Corp. 2005-2A, 2.03% due 01/07/182,4 Battalion Clo 2007-I Ltd. 2007-1A, 2.38% due 07/14/222,4 Cerberus Onshore II CLO LLC 2014-1A, 4.23% due 10/15/232,4 Atlas Senior Loan Fund II Ltd. 2012-2A, 0.00% due 01/30/244,5 Carlyle Global Market Strategies CLO 2012-3 Ltd. 2012-3A, 0.00% due 10/04/244,5,9 Wrightwood Capital Real Estate CDO 2005-1 Ltd. 2005-1A, 0.66% due 11/21/402,4 Rockwall CDO II Ltd. 2007-1A, 0.79% due 08/01/242,4 Finn Square CLO Ltd. 2012-1A, 0.00% due 12/24/234,5 Great Lakes CLO 2012-1 Ltd. 2012-1A, 0.00% due 01/15/234,5,9 Gallatin CLO VII 2014-1 Ltd. 2014-1A, 3.92% due 07/15/232,4,9 Ares XXV CLO Ltd. 2013-3A, 0.00% due 01/17/244,5,9 Katonah IX CLO Ltd. 2006-9A, 0.95% due 01/25/192,4,9 CIFC Funding 2007-I Ltd. 2007-1A, 1.73% due 05/10/212,4 ARES XXVI CLO Ltd. 2013-1A, 0.00% due 04/15/254,5,9 Cedar Woods CRE CDO Ltd. 2006-1A, 0.42% due 07/25/514 CHLPA Credit Card Pass-Through Trust 2012-BIZ, 0.00% due 12/15/494,5,9 Highland Park CDO I Ltd. 2006-1A, 0.56% due 11/25/512,4 Raspro Trust 2005-1A, 0.63% due 03/23/242,4,9 Insurance Note Capital VII 2005-1R1A, 0.48% due 06/09/332,4,9 Diversified Asset Securitization Holdings II, LP 2000-1X, 0.72% due 09/15/352 LCP Dakota Fund VI-P, 10.00% due 08/17/159 Bush Truck Leasing LLC 2011-AA, 5.00% due 09/25/184,9 BlackRock Senior Income Series Corp. 2004-1A, 0.00% due 09/15/164,5,9 10 Total Asset Backed Securities (Cost $32,360,811) SENIOR FLOATING RATE INTERESTS†† - 5.8% Bank Loans - 3.1% Post Holdings 3.75% due 06/02/21 Ceridian Corp. 4.50% due 05/09/17 Charter Communications Inc. 4.25% due 08/12/215 Magic Newco, LLC 5.00% due 12/12/18 HD Supply, Inc. 4.00% due 06/28/18 Paradigm Ltd 4.75% due 07/30/19 NVA Holdings, Inc. 4.75% due 08/14/21 Multiplan, Inc. 4.00% due 03/19/21 Transdigm, Inc. 3.75% due 06/04/21 Zayo Group LLC 4.00% due 07/02/19 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value SENIOR FLOATING RATE INTERESTS†† - 5.8% (continued) Bank Loans - 3.1% (continued) First Data Corp. 3.66% due 03/23/18 Aspect Software, Inc. 7.25% due 05/07/16 Goodpack Ltd. 4.75% due 08/05/215 Quorum Business Solutions 5.75% due 08/07/21 Neiman Marcus Group, Inc. 4.25% due 10/25/20 Amber Bidco Foster + Partners 4.62% due 07/18/211 Wall Street Systems 4.50% due 04/30/21 Travelport Holdings Ltd. 4.00% due 12/01/16 Terraform Power, Inc 4.75% due 07/23/19 Element Materials Technology 5.25% due 08/06/21 BJ's Wholesale Club, Inc. 4.50% due 09/26/19 Atlas Energy LP 6.50% due 07/31/19 Dave & Buster's, Inc. 4.50% due 07/25/20 Sutherland Global Services, Inc. 7.25% due 03/06/19 Momentive Performance 4.00% due 04/15/15 Expert Global Solutions 8.50% due 04/03/18 Sabre, Inc. 4.00% due 02/19/19 Univision Communications Inc. 4.00% due 03/01/20 J Crew Group, Inc. 4.00% due 03/05/21 Hunter Fan Co. 6.50% due 12/20/17 Container Store, Inc. 4.25% due 04/06/19 American Energy Marcellus 5.25% due 07/09/20 Total Bank Loans Industrial - 0.7% NaNa Development Corp. 8.00% due 03/15/18 Sutherland Global Services, Inc. 7.25% due 03/06/19 CPM Acquisition Corp. 6.25% due 08/29/17 Hunter Defense Technologies 6.50% due 08/04/19 SIRVA Worldwide, Inc. 7.50% due 03/27/19 Sabre, Inc. 4.00% due 02/19/19 SI Organization 5.75% due 11/23/19 Minimax Viking 4.50% due 08/14/20 Travelport Holdings Ltd. 6.25% due 06/26/19 Global Aviation Holdings, Inc. 3.00% due 02/13/187 – 10.00% due 07/13/177 – Total Industrial Technology - 0.5% Greenway Medical Technologies 6.00% due 11/04/20 EIG Investors Corp. 5.00% due 11/09/19 GlobalLogic Holdings, Inc. 6.25% due 05/31/19 Data Device Corp. 5.75% due 07/15/20 Aspect Software, Inc. 7.25% due 05/07/16 Total Technology Communications - 0.5% Cengage Learning Acquisitions, Inc. 7.00% due 03/31/20 Avaya, Inc. 4.66% due 10/26/17 6.50% due 03/31/18 Total Communications Consumer, Non-cyclical - 0.3% Alberton's Safeway 5.50% due 08/11/21 Targus Group International, Inc. 12.00% due 05/24/16 Mitel Networks Corp. 5.25% due 01/31/20 ABG Intermediate Holdings 2 LLC 5.50% due 05/27/21 Hostess Brands 6.75% due 04/09/20 Total Consumer, Non- cyclical Consumer, Cyclical - 0.3% Fitness International LLC 5.50% due 07/01/20 American Tire Distributors, Inc. 5.75% due 06/01/18 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value SENIOR FLOATING RATE INTERESTS†† - 5.8% (continued) Consumer, Cyclical - 0.3% (continued) Navistar, Inc. 5.75% due 08/17/17 STG-Fairway Acquisitions, Inc. 6.25% due 02/28/19 CKX Entertainment, Inc. 9.00% due 06/21/17 Fleetpride Corp. 9.25% due 05/15/20 Total Consumer, Cyclical Financial - 0.3% Safe-Guard 6.25% due 08/19/21 Expert Global Solutions 8.50% due 04/03/18 Cunningham Lindsey U.S., Inc. 9.25% due 06/10/20 Magic Newco, LLC 12.00% due 06/12/19 Total Financial Utilities - 0.1% Expro Holdings UK 3 Ltd. 5.75% due 08/12/21 Astoria Generating Company Acquisitions LLC 8.50% due 10/26/17 Total Utilities Energy - 0.0% PSS Companies 5.50% due 01/28/20 Transportation - 0.0% Travelport Holdings Ltd. 9.50% due 01/31/16 Total Senior Floating Rate Interests (Cost $24,022,249) CORPORATE BONDS†† - 3.8% Industrial - 1.1% Tufts Medical Center, Inc. 7.00% due 01/01/38 Atlas Air 2000-1 Class A Pass Through Trust 8.71% due 07/02/219 Alion Science & Technology Corp. 12.00% due 11/01/146,8,9 Tempel Steel Co. 12.00% due 08/15/164,9 Atlas Air 1999-1 Class A-1 Pass Through Trust 7.20% due 01/02/199 Atlas Air, Inc. 8.71% due 01/02/199 Total Industrial Basic Materials - 0.8% Yamana Gold, Inc. 4.95% due 07/15/24 TPC Group, Inc. 8.75% due 12/15/204,9 Mirabela Nickel Ltd. 9.50% due 05/20/191 Total Basic Materials Industrials - 0.5% Delta Air Lines 2011-1 Class B Pass Through Trust 7.13% due 10/15/144,9 Consumer, Cyclical - 0.3% GRD Holdings III Corp. 10.75% due 06/01/194,9 Checkers Drive-In Restaurants, Inc. 11.00% due 12/01/174,9 PF Chang's China Bistro, Inc. 10.25% due 06/30/204,9 Total Consumer, Cyclical Consumer, Non-cyclical - 0.3% JBS USA LLC / JBS USA Finance, Inc. 5.88% due 07/15/244 ADT Corp. 6.25% due 10/15/219 Symbion, Inc. 8.00% due 06/15/169 KeHE Distributors LLC / KeHE Finance Corp. 7.63% due 08/15/214 American Seafoods Group LLC / American Seafoods Finance, Inc. 10.75% due 05/15/164,9 Total Consumer, Non-cyclical Technology - 0.2% Infor US, Inc. 11.50% due 07/15/189 Aspect Software, Inc. 10.63% due 05/15/179 Eagle Midco, Inc. 9.00% due 06/15/184,9 Total Technology Financial Institutions - 0.2% Columbia Property Trust Operating Partnership LP 5.88% due 04/01/189 Communications - 0.2% SITEL LLC / Sitel Finance Corp. 11.00% due 08/01/174,9 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value CORPORATE BONDS†† - 3.8% (continued) Communications - 0.2% (continued) Avaya, Inc. 7.00% due 04/01/194 Total Communications Financial - 0.1% Schahin II Finance Company SPV Ltd. 5.88% due 09/25/224 Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.38% due 04/01/204,9 Total Financial Energy - 0.1% Summit Midstream Holdings LLC / Summit Midstream Finance Corp. 7.50% due 07/01/21 Penn Virginia Resource Partners, LP / Penn Virginia Resource Finance Corp. 8.38% due 06/01/209 Jones Energy Holdings LLC / Jones Energy Finance Corp. 6.75% due 04/01/224 Midstates Petroleum Co., Inc. / Midstates Petroleum Co., LLC 10.75% due 10/01/209 Total Energy Total Corporate Bonds (Cost $15,111,505) 15,845,790 COLLATERALIZED MORTGAGE OBLIGATION†† - 0.3% Nomura Resecuritization Trust 2012-1R,0.60% due 08/27/472,4,9 ACRE Commercial Mortgage Trust 2014-FL2 2.65% due 08/15/312,4,9 Structured Asset Mortgage Investments II Trust 2006-AR1,0.39% due 02/25/362 Total Collateralized Mortgage Obligation (Cost $1,137,936) Total Investments - 131.3% (Cost $467,966,603) $ 544,552,107 Other Assets & Liabilities, net - (31.3)% Total Net Assets - 100.0% $ 414,781,800 * Non-income producing security. † Value determined based on Level 1 inputs — See Note 3. †† Value determined based on Level 2 inputs — See Note 3. ††† Value determined based on Level 3 inputs — See Note 3. 1 Security was fair valued by the Valuation Committee at August 31, 2014. The total market value of fair valued securities amounts to $325,001, (cost $0) or 0.1% of total net assets. 2 Variable rate security. Rate indicated is rate effective at August 31, 2014. 3 Perpetual maturity. 4 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $45,538,839 (cost $44,264,093), or 11.0% of total net assets. 5 Security has no stated coupon. However, it is expected to receive residual cashflow payments on deal defined payment dates. 6 Payment-in-kind. 7 Security is in default of interest and/or principal obligations. 8 The issuer of this security will accrue interest on the secured note at a rate of 12% annum and will make interest payments as follows: (1) 10% in cash and (2) 2% in-kind shares of the secured note. 9 All or a portion of these securities have been physically segregated in connection with borrowings, reverse repurchase agreements, and unfunded loan commitments. As of August 31, 2014, the total amount segregated was $296,692,733. 10 Taxable municipal bond issued as part of the Build America Bond program. plc Public Limited Company At August 31, 2014, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower†† Expiration Date Principal Amount Unrealized Depreciation SI Organization 11/23/2019 $ $ NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Build America Bonds Managed Duration Trust’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and asked prices on such day. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments at August 31, 2014: Level 1 Investments In Securities Level 2 Investments In Securities Level 3 Investments In Securities Total Assets Corporate Bonds $ - $ $ $ Asset Backed Securities - - Collateralized Mortgage Obligations - - Senior Floating Rate Interests - Municipal Bonds - - Common Stocks - 1 Preferred Stocks - Warrant - - -
